UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-7103



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


JOSE RAMON VICIOSO,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-98-132, CA-00-2057-AM)


Submitted:   October 8, 2002                 Decided:   October 22, 2002


Before NIEMEYER, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jose Ramon Vicioso, Appellant Pro Se. James L. Trump, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jose Ramon Vicioso seeks to appeal the district court’s order

denying relief on his motion filed under 28 U.S.C. § 2255 (2000).

We have reviewed the record and conclude on the reasoning of the

district court that Vicioso has not made a substantial showing of

the denial of a constitutional right. See United States v. Vicioso,

Nos. CR-98-132; CA-00-2057-AM (E.D. Va. Mar. 2, 2001). Accordingly,

we deny a certificate of appealability and dismiss the appeal. See

28 U.S.C. § 2253(c) (2000). We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                  DISMISSED




                                    2